UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6569


JASON PATILLO,

                 Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00261-REP)


Submitted:   September 23, 2013            Decided:   October 8, 2013


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Patillo, Appellant Pro Se. Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jason     Patillo     seeks       to    appeal    the    district          court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate         of     appealability.               See        28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent       “a    substantial         showing        of     the     denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,       537    U.S.    322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Patillo has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny leave to proceed in forma pauperis and dispense with

oral     argument      because       the    facts       and     legal    contentions            are

adequately       presented      in    the       materials     before         this   court       and

                                                 2
argument would not aid the decisional process.   Leave to amend

the habeas corpus petition is denied.

                                                      DISMISSED




                                3